[Cite as State v. Shepherd, 2017-Ohio-328.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :
                                                          CASE NO. CA2015-11-187
        Plaintiff-Appellee,                         :
                                                               OPINION
                                                    :           1/30/2017
   - vs -
                                                    :

JOSHUA SHEPHERD,                                    :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           Case No. CR14-12-1952



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Christopher J. Pagan, 1501 First Avenue, Middletown, Ohio 45044, for defendant-appellant



        M. POWELL, P.J.

        {¶ 1} Defendant-appellant, Joshua Shepherd, appeals his convictions in the Butler

County Court of Common Pleas for aggravated burglary and felonious assault.

        {¶ 2} On October 31, 2014, an altercation occurred between Shepherd and Zachary

Hursell.    Hursell sustained serious facial injuries in the altercation.   Based upon his

involvement in the altercation, Shepherd was indicted for aggravated burglary and felonious

assault. Shepherd entered pleas of not guilty to the charges and the matter proceeded to a
                                                                        Butler CA2015-11-187

jury trial. At trial, the state presented the testimony of Hursell and Fairfield Police Detective

Aaron Meyer. The defense presented the testimony of Shepherd and his girlfriend, Holly

Rumker. The state and the defense presented vastly different versions of the altercation.

        {¶ 3} Hursell testified that he and Rumker were childhood friends who remained in

contact sporadically throughout their lives. According to Hursell, on the day of the altercation,

Rumker contacted him by text message, inquiring where he was, what he planned to do that

evening, and if he would like to "hang-out." Before Hursell responded, he noticed someone

had stopped by his home while he was in the shower. Therefore, his response via text

message asked: "[d]id you just stop by?" Rumker replied stating that she had, but nobody

answered the door, and that she wished to see Hursell. Hursell invited Rumker to come

over.

        {¶ 4} Shortly after the exchange of the text messages, Hursell heard a knock on his

door. When he looked outside, he observed a distraught Rumker in the middle of his porch,

so he opened the front and screen doors and poked his head outside. As he did so,

Shepherd struck Hursell in the side of the face. Following this initial blow, Shepherd flung

open the door and pushed Hursell back into his house until they both fell backwards onto

Hursell's couch where Hursell continued having "the crap beat out of [him]," as Shepherd

repeatedly hit him in the face. Hursell sustained two black eyes, a dislocated nose and jaw, a

lacerated forehead, a laceration around his left eye, and chipped teeth. The injuries

surrounding his eye required extensive stitches and surgery.

        {¶ 5} However, according to the testimony of Shepherd and Rumker, Hursell initiated

the text message interactions with Rumker and started the altercation on the porch.

Specifically, Shepherd and Rumker testified that the text message conversation presented as

part of the state's case-in-chief was incomplete because Hursell initiated the conversation by

sending a text message stating, "Happy Halloween." Further, that the conversation was the
                                               -2-
                                                                        Butler CA2015-11-187

last straw in a long and continued pattern of Hursell harassing Rumker through various forms

of communication. Therefore, Shepherd and Rumker decided to confront Hursell personally

and ask that he stop harassing Rumker.

       {¶ 6} Thus, Shepherd and Rumker went to Hursell's home and knocked on his door.

When no one answered they left. However, shortly thereafter, Rumker received a text

message from Hursell inviting her over. Shepherd and Rumker returned to Hursell's home.

Upon their return, Hursell answered the door and stepped all the way out onto the porch.

Shepherd then asked Hursell why he continued contacting Rumker. At, which point, Rumker

observed that Hursell "went for [Shepherd]," in "a fast manner" with his "[h]ands up," as if he

was going to push, hit, or wrestle Shepherd. Shepherd testified that he was able to respond

before Hursell got a hold of him because his "fight or flight response kick[ed] in * * * and [he]

felt like he * * * needed to defend [himself]." Following the initial punch to Hursell's face,

Hursell and Shepherd were close enough together that Hursell was able to grab Shepherd's

coat and pull Shepherd backwards into the house onto the couch. Shepherd testified that he

attempted to extricate himself from the fray, but was unable to do so because Hursell had a

firm grasp of his coat. In an effort to get Hursell to release his coat, Shepherd struck Hursell

five or six times while pleading with Hursell to release his coat. Once Hursell released

Shepherd's coat, Shepherd and Rumker left the premises.

       {¶ 7} Before the case was submitted to the jury, Shepherd requested jury instructions

on self-defense and aggravated assault. The trial court instructed the jury on self-defense,

but refused the instruction on aggravated assault based on a finding that the evidence was

insufficient to warrant an aggravated assault instruction and that such instruction was

inconsistent with Shepherd's claim of self-defense.

       {¶ 8} Following deliberations, the jury returned guilty verdicts as to both charges in

the indictment. At sentencing, Shepherd presented mitigation evidence that he was an
                                               -3-
                                                                                   Butler CA2015-11-187

honorably discharged army veteran who served two combat tours in Iraq and was undergoing

treatment for post-traumatic stress disorder ("PTSD") at the Veterans Affairs Medical Center

("VA").     While referring to a VA report, the trial court made note at sentencing that

Shepherd's PTSD symptoms were manifested in anger and impulsivity. The trial court

merged the felonious assault and aggravated burglary convictions as allied offenses of

similar import. The state elected to proceed on the aggravated burglary conviction. The trial

court sentenced Shepherd to a five-year prison term.

          {¶ 9} Assignment of Error No. 1:

          {¶ 10} SHEPHERD'S            AGGRAVATED              BURGLARY            CONVICTION            WAS

UNCONSTITUTIONAL AND UNLAWFUL.

          {¶ 11} Shepherd argues the state presented insufficient evidence to support the

aggravated burglary charge and that his conviction of aggravated burglary is against the

manifest weight of the evidence.1

          {¶ 12} "The legal concepts of sufficiency of the evidence and weight of the evidence

are both quantitatively and qualitatively different." State v. Thompkins, 78 Ohio St. 3d 380,

386 (1997), superseded by constitutional amendment on other grounds as stated by State v.

Smith, 80 Ohio St. 3d 89, 102 (1997). Sufficiency of the evidence is the legal standard

applied to determine whether the case may go to the jury or whether the evidence is legally

sufficient to support the jury verdict as a matter of law. Id., citing Black's Law Dictionary (6th

Ed.1990) 1433. A conviction based on legally insufficient evidence constitutes a denial of

due process. Tibbs v. Florida, 457 U.S. 31, 45, 102 S. Ct. 2211 (1982), citing Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781 (1979). The relevant inquiry is "whether, after




1. Shepherd articulates this issue as "[t]he manifest weight of the evidence established that Shepherd used
force and stealth to inflict harm upon [Hursell's] person—but not to effect an entry into [Hursell's] home." We
construe this as claiming the conviction for aggravated burglary is against the manifest weight of the evidence.
                                                      -4-
                                                                          Butler CA2015-11-187

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St. 3d 259, 259-60 (1991), superseded by constitutional amendment

on other grounds as stated by Smith at 102. In evaluating the sufficiency of the evidence,

this court "defer[s] to the trier of fact on questions of credibility and the weight assigned to the

evidence." State v. Kirkland, 140 Ohio St. 3d 73, 2014-Ohio-1966, ¶ 132. "Although a court

of appeals may determine that a judgment of a trial court is sustained by sufficient evidence,

that court may nevertheless conclude that the judgment is against the manifest weight of the

evidence." State v. Robinson, 162 Ohio St. 486, 487 (1955), superseded by constitutional

amendment on other grounds as stated by Smith at 102.

       {¶ 13} On the other hand, a manifest weight of the evidence challenge examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. In making this determination, a reviewing court looks at the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of the

witnesses, and determines whether in resolving the conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered. State v. Morgan, 12th Dist. Butler Nos. CA2013-

08-146 and CA2013-08-147, 2014-Ohio-2472, ¶ 34. "An appellate court will overturn a

conviction due to the manifest weight of the evidence only in extraordinary circumstances

when the evidence presented at trial weighs heavily in favor of acquittal." State v. Couch,

12th Dist. Butler No. CA2016-03-062, 2016-Ohio-8452, ¶ 8.

       {¶ 14} "A reversal based on the weight of the evidence * * * can occur only after the

State both has presented sufficient evidence to support conviction and has persuaded the

jury to convict." (Emphasis added.) Tibbs at 42-43; see also State v. Jones, 12th Dist. Butler
                                                -5-
                                                                         Butler CA2015-11-187

No. CA2012-03-049, 2013-Ohio-150, ¶ 19 (stating that finding a conviction is supported by

the manifest weight of the evidence is also dispositive of the issue of sufficiency). Therefore,

"[b]ecause sufficiency is required to take a case to the jury, a finding that a conviction is

supported by the weight of the evidence must necessarily include a finding of sufficiency."

State v. Hart, 12th Dist. Brown No. CA2011-03-008, 2012-Ohio-1896, ¶ 43.

       {¶ 15} As noted above, Shepherd was convicted of aggravated burglary, in violation of

R.C. 2911.11. Pursuant to that statute,

              [n]o person, by force, stealth, or deception, shall trespass in an
              occupied structure or in a separately secured or separately
              occupied portion of an occupied structure, when another person
              other than an accomplice of the offender is present, with purpose
              to commit in the structure or in the separately secured or
              separately occupied portion of the structure any criminal offense,
              if * * * [t]he offender inflicts, or attempts or threatens to inflict
              physical harm on another * * *.

       {¶ 16} R.C. 2911.11(A)(1). Shepherd argues the evidence of aggravated burglary was

insufficient and his conviction for aggravated burglary was against the manifest weight of the

evidence because the statute requires force, stealth, or deception to gain entry to a home,

while the force he used was only to assault Hursell. Thus, Shepherd claims the state failed

to prove the essential element of aggravated burglary that "force, stealth, or deception" be

used to gain entry to an occupied structure. Shepherd further argues the trial court's merging

of his two convictions supports this proposition. However, even though two offenses may be

allied offenses of similar import, that does not mean that the separate offenses were not

committed, but rather, that a single act constituted the multiple offenses. See R.C. 2941.25.

       {¶ 17} Turning to the statute, we first note the terms "force," "stealth," and "deception"

are listed in the disjunctive as means to effectuate a "trespass." See State v. Bell, 12th Dist.

Butler No. CA93-07-143, 1994 WL 29877, at *2 (Jan. 31, 1994) (stating, "[b]ecause the three

words are used in the disjunctive, the state need only prove any one of them"). In this case,


                                               -6-
                                                                     Butler CA2015-11-187

Shepherd concedes the use of force against Hursell. See R.C. 2901.01 (defining force as

"any violence, compulsion, or constraint physically exerted by any means upon or against a

person or thing"). (Emphasis added.) Therefore, we will restrict our consideration of the

issue to whether the force employed by Shepherd was the means used to trespass in

Hursell's home.

      {¶ 18} Further, the trespass element of aggravated burglary, necessarily incorporates

R.C. 2911.21(A)(1), which defines a criminal trespass as "knowingly" entering or remaining

on the land or premises of another without privilege to do so. "A person acts knowingly,

regardless of purpose, when the person is aware that the person's conduct will probably

cause a certain result or will probably be of a certain nature." (Emphasis added.) R.C.

2901.22(B). Therefore, contrary to Shepherd's claim otherwise, the requisite culpability

requirement is that one act "knowingly," not "purposefully," in trespassing by force.

      {¶ 19} After a thorough review of the record, we find the state presented evidence that

would allow the jury to conclude beyond a reasonable doubt that Shepherd knowingly

trespassed by force in Hursell's home in order to commit a criminal offense therein and that

Shepherd inflicted physical harm on Hursell. Shepherd concedes his use of force as well as

the physical harm to Hursell that resulted from their physical altercation. Furthermore, the

evidence supported the additional elements of the charge because it may be reasonably

construed that Shepherd forced his way into Hursell's home and forcibly remained there to

continue beating him. Engaging in a physical altercation with another standing in the

doorway of a home suggests that such conduct will probably cause the result of entry into the

home. The jury obviously rejected Shepherd's claim that Hursell pulled an assailant into his

home and restrained him from leaving while being beaten. This conclusion is reasonable

and supported by the record. As discussed above, the fact that the force involved was used

concurrently to beat Hursell and trespass into Hursell's home does not negate the force
                                             -7-
                                                                          Butler CA2015-11-187

element necessary for aggravated burglary.

       {¶ 20} Therefore, Shepherd's aggravated burglary conviction was supported by

sufficient evidence and not against the manifest weight of the evidence. Accordingly, his first

assignment of error is overruled.

       {¶ 21} Assignment of Error No. 2:

       {¶ 22} THE TRIAL COURT ERRED BY DECLINING AN AGGRAVATED-ASSAULT

INSTRUCTION.

       {¶ 23} Shepherd presents three interrelated arguments in support of his second

assignment of error. First, Shepherd claims the trial court erred by adopting the state's

argument that self-defense and aggravated assault are mutually incompatible instructions.

Second, the trial court erred by confining itself to the defense theory rather than the totality of

the evidence to determine if there was sufficient provocation. Third, there was evidence of

both objective and subjective provocation to warrant instructing the jury on aggravated

assault.

       {¶ 24} In addition to the aggravated burglary charge, Shepherd was also charged with

felonious assault.    At trial, Shepherd requested the trial court to instruct the jury on

aggravated assault, an inferior degree offense of felonious assault, and self-defense. The

trial court provided the instruction on self-defense, but refused to provide an instruction on

aggravated assault. In so refusing, the trial court found there to be no evidence presented of

any mitigating factors that would warrant such instruction. Although not explicitly stated, it

appears the trial court was of the opinion that instructions on both self-defense and

aggravated assault would be incompatible. Specifically, the trial court stated "[i]f there's an

instruction to be given, it's self-defense, not sudden fit of rage based upon the evidence."

       {¶ 25} An inferior degree offense contains elements identical to or contained within the

indicted offense, except for one or more additional mitigating elements. State v. Deem, 40
                                                -8-
                                                                           Butler CA2015-11-187

Ohio St.3d 205, 206 (1988), citing R.C. 2945.74; Crim.R. 31[C]. The elements of aggravated

assault are identical to the elements of felonious assault, except for the additional mitigating

element of serious provocation; therefore, aggravated assault is an inferior degree offense of

felonious assault.      Deem at 206.      Pursuant to R.C. 2903.12, one meets the serious

provocation element of aggravated assault if they act "while under the influence of sudden

passion or in a sudden fit of rage, either of which is brought on by serious provocation

occasioned by the victim that is reasonably sufficient to incite the person into using deadly

force."

          {¶ 26} In deciding whether to give an instruction on an inferior degree offense, the trial

court must view the evidence in a light most favorable to the defendant. State v. Trimble, 122
Ohio St. 3d 297, 2009-Ohio-2961, ¶ 192. An appellate court will reverse a trial court's refusal

to give a proposed jury instruction where the trial court abused its discretion and the omission

of the instruction was prejudicial to the complaining party. Enderle v. Zettler, 12th Dist. Butler

No. CA2005-11-484, 2006-Ohio-4326, ¶ 37. An abuse of discretion connotes more than an

error of law or judgment; it implies that the trial court's decision was unreasonable, arbitrary,

or unconscionable. State v. Boles, 12th Dist. Brown No. CA2012-06-012, 2013-Ohio-5202, ¶

14. In most cases, an aggravated assault instruction is incompatible with an instruction on

self-defense, so that both cannot be given together. State v. Owens, 5th Dist. Richland No.

2004-CA-87, 2005-Ohio-4402, ¶ 31, citing State v. Beaver, 119 Ohio App. 3d 385, 397 (11th

Dist.1997). However, "[w]here there is sufficient evidence on the issues of self-defense and

aggravated assault, the court must charge the jury on both, when so requested." Owens at ¶

31, citing State v. Ervin, 75 Ohio App. 3d 275, 279 (8th Dist.1991). For instance, an

aggravated assault instruction could be given in a self-defense case where a defendant

exceeded the amount of force necessary for his defense, out of passion or rage. Owens at ¶

31.
                                                 -9-
                                                                          Butler CA2015-11-187

        {¶ 27} As stated above, to warrant an instruction on aggravated assault, the alleged

provocation must have been reasonably sufficient to incite sudden passion or rage. State v.

Chambers, 12th Dist. Butler No. CA2004-03-069, 2005-Ohio-1682, ¶ 9, citing State v. Mack,

82 Ohio St. 3d 198, 201 (1998). If the defendant meets this objective standard, the analysis

will next undertake a subjective inquiry of whether the defendant actually was under the

influence of sudden passion or rage. Chambers at ¶ 9.

        {¶ 28} Shepherd submits there is sufficient evidence of serious provocation to warrant

such instruction. Collectively, Hursell's provocative words and his ensuing lunge towards

Shepherd were superimposed upon Shepherd's military service-induced PTSD. Shepherd

further points to the following specific facts to support his claim: (1) a prior sexual relationship

between Rumker and Hursell, (2) Hursell's communication history with Rumker, (3) text

messages indicating Rumker's infidelity prior to the assault, (4) Shepherd's peaceful intent

when commencing his visit, (5) Hursell's lunge towards Shepherd, and (6) Shepherd's PTSD-

induced mental state in reaction to Hursell's sexual advances and violence.

        {¶ 29} A review of the record in a light most favorable to Shepherd reveals that the

alleged provocation was not sufficient to incite a reasonable person into sudden passion or

rage and that Shepherd was not actually acting under the influence of sudden passion or

rage when he committed the assault against Hursell. "Provocation, to be serious, must be

reasonably sufficient to bring on extreme stress and * * * incite or * * * arouse the defendant

into using deadly force." Deem at 206. "In determining whether the provocation was

reasonably sufficient to incite the defendant into using deadly force, the court must consider

the emotional and mental state of the defendant and the conditions and circumstances that

surrounded him at the time." Id. at 211. However, the evidence does not suggest that

Shepherd's actions were sudden or that he was seriously provoked to the point of acting in a

fit of rage.
                                               - 10 -
                                                                        Butler CA2015-11-187

          {¶ 30} There was evidence at trial of a brief sexual relationship between Rumker and

Hursell; however, it was a one-time occurrence two and one-half years before the assault,

and one and one-half years before Rumker began her relationship with Shepherd. Further,

the past communications exchanged between Hursell and Rumker are insufficient to

constitute serious provocation because there was testimony that the two had not

communicated for over a month. See Mack at 201 ("past incidents or verbal threats do not

satisfy the test for reasonably sufficient provocation when there is sufficient time for cooling

off"). Next, Shepherd cites to text messages of Rumker's infidelity just prior to the assault.

However, the text messages admitted at trial do not support this assertion. Rather, these

texts convey that Rumker had no plans and wanted to see Hursell to "hang-out." In

response, Hursell invited Rumker over to his house followed by a "winky-face" emoji.2

          {¶ 31} Shepherd further argues that Hursell's violent charge towards him triggered his

PTSD-induced reaction created by his prior military service symptomized by rage and

impulsivity. Alone, this characterization does not meet the standard for serious provocation,

as "a victim's simple pushing or punching does not constitute sufficient provocation to warrant

an aggravated assault instruction." Owens at ¶ 35. Nevertheless, Shepherd argues that the

objective provocation component of the analysis is met because there are words of infidelity

coupled with the victim's initial acts of violence. In support of this argument, Shepherd cites

an Eleventh District opinion, which found objective provocation where a woman informed her

spouse of marital infidelity after engaging in an argument fueled by anger and insults, and

attempted to use a knife as a weapon against her spouse as well as hit him in the head with

a cast-iron skillet. State v. Warner, 11th Dist. Portage No 2006-P-0048, 2007-Ohio-3016, ¶

61-65, 69 (stating also that "a person suffering from [PTSD] * * * [is] more likely to



2.    .

                                               - 11 -
                                                                        Butler CA2015-11-187

emotionally react to stressful provocation").

       {¶ 32} First, as stated above, the record is devoid of the words of infidelity between

Hursell and Rumker that Shepherd asserts. Specifically, the only indication of this possible

evidence is in Rumker's testimony where she states that the "winky-face" means that Hursell

wants to sleep with her again. Even viewing this evidence in a light most favorable to

Shepherd, it is insufficient to convey words of infidelity and to find otherwise would require us

to make an unsupported assumption of the emoji's meaning. Nonetheless, assuming

arguendo this evidence is sufficient to constitute words of infidelity, Shepherd failed to meet

the subjective component of the analysis.

       {¶ 33} Shepherd testified that he and Rumker visited Hursell to peacefully confront him

in hopes of discontinuing Hursell's unwanted communications to Rumker. Shepherd had no

violent intent upon arriving despite the asserted words of infidelity. Shepherd stated that "he

had no reason to necessarily be angry" and that he "wasn't irate." Further, he did not testify

as to his mental state upon the commencement of the altercation. Rather, upon "Hursell's

lunge," Shepherd testified his "fight or flight response kick[ed] in" and that his initial punch

was "reactionary." According to Shepherd, he continued to punch Hursell, not because

Hursell was attacking him, but because Hursell would not release his jacket. Shepherd's

testimony as to his lack of anger is inconsistent with his assertion that he acted of sudden

passion or rage. Such testimony and actions do not comport with the concept of serious

provocation. Moreover, Shepherd's "fight or flight response" is insufficient to qualify as the

kind of emotional state necessary to incite sudden passion or rage. Mack at 201.

       {¶ 34} We conclude that Shepherd failed to meet the burden of establishing sufficient

evidence of provocation to warrant an instruction on aggravated assault. Therefore, the trial

court did not abuse its discretion in refusing to give such instruction and Shepherd's second

assignment of error is overruled.
                                              - 12 -
                                                                         Butler CA2015-11-187

       {¶ 35} Assignment of Error No. 3:

       {¶ 36} TRIAL COUNSEL WAS INEFFECTIVE.

       {¶ 37} "To establish a claim of ineffective assistance of counsel, a defendant must

show that his or her counsel's actions were outside the wide range of professionally

competent assistance, and that prejudice resulted by reason of counsel's actions." State v.

Ullman, 12th Dist. Warren No. CA2002-10-110, 2003-Ohio-4003, ¶ 43, citing Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052 (1984). To show prejudice, a defendant

must prove there exists "a reasonable probability that, but for counsel's unprofessional errors,

the result of the proceeding would have been different." State v. Wilson, 12th Dist. Madison

No. CA2013-10-034, 2014-Ohio-2342, ¶ 17, citing Strickland at 694. A defendant's failure to

satisfy one part of the Strickland test negates a court's need to consider the other. State v.

Hurst, 12th Dist. Brown No. CA2014-02-004, 2014-Ohio-4890, ¶ 7.

       {¶ 38} There is a strong presumption that counsel has rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional judgment. State

v. Hendrix, 12th Dist. Butler No. CA2012-05-109, 2012-Ohio-5610, ¶ 14, citing Strickland at

690. It is not the appellate court's role to second guess trial counsel's strategic decisions.

State v. Lloyd, 12th Dist. Warren Nos. CA2007-04-052 and CA2007-04-053, 2008-Ohio-

3383, ¶ 61. "The decision regarding which defense to pursue at trial is a matter of trial

strategy, and trial strategy decisions are not the basis of a finding of ineffective assistance of

counsel." State v. Kinsworthy, 12th Dist. Warren No. CA2013-06-053, 2014-Ohio-1584, ¶

43, citing State v. Murphy, 91 Ohio St. 3d 516, 524 (2001).

       {¶ 39} The PTSD evidence, as reflected by the presentence investigation report

("PSI") and a VA report, was that Shepherd received treatment for PTSD, the symptoms of

which were manifested in anger and impulsivity. Shepherd argues that his trial counsel was

ineffective for not eliciting the PTSD evidence during trial because it would have been
                                              - 13 -
                                                                        Butler CA2015-11-187

admissible to substantially advance his theories of self-defense and provocation and would

have changed the focus during trial from Hursell's injuries to Shepherd's mental illness.

Shepherd claims he was prejudiced by this failure because there was a reasonable

probability that the jury would have found self-defense or provocation with the PTSD

evidence.

       {¶ 40} The decision to not elicit the PTSD evidence can be viewed as a strategy

choice made by trial counsel, and therefore, carries a strong presumption of adequacy. As

Shepherd asserts, there is case law that suggests an attorney's trial decision to not elicit such

evidence falls below an objective standard of reasonableness. See Reddy v. Kelly, 657

F.Appx. 531, 543 (6th Cir.2016). However, the facts in Reddy are dissimilar to the facts in

this case. In Reddy, the Sixth Circuit found a trial counsel's failure to elicit PTSD evidence

ineffective where trial counsel's entire trial strategy was to adduce testimony that the

defendant was under the influence of sudden passion or fit of rage when he killed his mother

and that there was a nexus between the defendant's mental illness, his history of abuse

specific to his mother, and his homicidal behavior. Id.

       {¶ 41} The PTSD evidence in this case does not provide the nexus in Reddy that

would link Shepherd's alleged sudden passion or fit of rage to the altercation with Hursell.

Further, a disposition to rage and impulsivity does not justify the use of excessive force to

repel a threat in self-defense, which is precisely what was argued by Shepherd when

requesting a jury instruction on both self-defense and aggravated assault. Rather, one may

rationally infer that trial counsel chose to not elicit the PTSD evidence to maintain the main

defense theory of self-defense that Shepherd intended to act in a reasonable manner by

carrying on an honest conversation with Hursell, and that it was only upon Hursell's initial

aggression, not Shepherd's predisposition to anger and impulsivity, that resulted in the

degree of force used by Shepherd.
                                              - 14 -
                                                                       Butler CA2015-11-187

       {¶ 42} Shepherd testified that he specifically chose Halloween to talk to Hursell to

avoid confrontation because there would be kids present and he wanted to avoid any

violence. He testified that he does not have a lot of anger, that he was not irate about any

communication issues between Rumker and Hursell, and that he hoped to solve such issues

by informing Hursell that Hursell's unwanted communication was harmful and that they would

like to be left alone. Shepherd further testified that he attempted to partake in a conversation

with Hursell until Hursell lunged at him; thereby, beginning the altercation that required

Shepherd to defend himself.

       {¶ 43} The fact that Shepherd has a general disposition towards rage and impulsivity

tends to undermine this theory of reasonable action undertaken by Shepherd; thereby,

discrediting trial counsel's avenue for proving self-defense. The record demonstrates that

provocation was an alternative theory to the main defense theory of self-defense. It is not

unreasonable to refrain from eliciting evidence that tends to contradict the main defense

theory to support an alternative theory. Particularly, as discussed above, when such

evidence is devoid of the necessary components of its application to that alternative theory.

Therefore, trial counsel's strategy to not elicit PTSD-related evidence was not deficient.

       {¶ 44} Accordingly, Shepherd's third assignment of error is overruled.

       {¶ 45} Judgment affirmed.


       S. POWELL and HENDRICKSON, JJ., concur.




                                             - 15 -